Citation Nr: 9916102	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied an increased rating for a left 
knee disability. 

The Board notes that the May 1998 rating decision also denied 
entitlement to service connection for a right knee disability 
as secondary to the veteran's service-connected left knee 
disability.  The veteran did not submit a notice of 
disagreement with respect to this issue and it is 
consequently not currently before the Board.
 

REMAND

At a hearing before a hearing officer in August 1998 the 
veteran reported increased pain with use of his left knee.  
He reported that he had to stop and rest after walking a 
while.  He also reported locking of the left knee with use, 
difficulty climbing stairs, and difficulty walking on uneven 
ground.  The Board notes that the most recent VA examination 
of the veteran's left  knee disability was performed in May 
1998.  The examiner provided no assessment of functional loss 
due to pain and did not provide an assessment as to any 
incoordination, weakened movement and excess fatigability on 
use.  Therefore, the examination report is not adequate for 
adjudication purposes.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his left knee claim.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  

2.  Then, the RO should arrange for a VA 
orthopedic examination of the veteran by 
a physician with appropriate expertise to 
determine the nature and extent of the 
service-connected left knee disability.  
All indicated tests and studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
The extent of any instability and any 
evidence of locking should be noted.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and all 
functional loss due to pain.  The 
examiner should specifically indicate the 
left knee range of motion performed 
without pain and the left knee range of 
motion accompanied by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability of the left knee on 
repeated use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
orthopedist should also provide an 
opinion concerning the impact of the 
service-connected left knee disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to the examiner 
for proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim, to 
include consideration of DeLuca and 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


